EXHIBIT 10.1

AGREEMENT AND RELEASE

              This Agreement and Release (“Agreement and Release”) is made by
and between Todd L. Phillips (hereinafter “Executive”) and Industrial Services
of America, Inc., on behalf of itself and its affiliates and subsidiaries
(hereinafter “ISA” or “Company”). 

W I T N E S S E T H:

           WHEREAS, Executive signed an Amended and Restated Employment
Agreement with ISA effective as of January 1, 2018 (the “Employment Agreement”),
providing for, among other things, the execution of a full release of claims
against the Company, in a form satisfactory to the Company, upon termination as
a condition to the Company’s obligation to make any payments under Section 6.3
of the Employment Agreement;

         WHEREAS, this Agreement and Release is the full release contemplated by
Section 6.4 of the Employment Agreement; and 

         WHEREAS, the parties wish to clarify and memorialize certain agreements
made between them with respect to Executive’s employment and the termination of
his employment;

         NOW, THEREFORE, in consideration of the foregoing premises and the
terms stated herein, it is mutually agreed between the parties as follows:

 1. Executive’s employment with ISA and all of its subsidiaries and affiliates
    was terminated by Company action without Cause, as defined in the Employment
    Agreement, on December 16, 2019 (the “Separation Date”). 
 2. From and after the Separation Date, Executive shall provide management
    services pursuant to the terms of an independent contractor agreement
    between Executive and the Company (the “Contractor Agreement”) until the
    termination of the Contractor Agreement pursuant to the terms thereof (the
    “Contractor Period”). 
 3. In connection with the execution of this Agreement and Release, and as
    specific consideration for the release and waiver contained in Paragraph 5
    below, ISA shall provide Executive the following benefits in full
    satisfaction of the Company’s obligations under the Employment Agreement:  

(a)        After the execution of this Agreement and Release, ISA shall provide
Executive with severance pay, in an amount equal to Executive’s base salary rate
in effect immediately before the Separation Date, i.e., $300,000, payable on the
first normal payroll date following the receipt of this fully executed Agreement
and Release, so long as such date is on or after December 27, 2019.  Any amount
payable to Executive pursuant to this Paragraph 3(a) shall be subject to any
applicable deductions and withholdings as required by law. 




1

--------------------------------------------------------------------------------







(b)        During the 12-month period following the Separation Date, consistent
with the terms of Section 6.3 of the Employment Agreement, the Company will pay
the COBRA Premiums, as defined in the Employment Agreement; provided, however,
that Executive and his spouse take all necessary steps to enroll in major
medical COBRA coverage under the benefit plan provided by the buyer of the
Company’s assets.

(c)        All other benefits provided to Executive in his capacity as an active
employee cease effective on the Separation Date unless such benefits, by the
terms of the respective plans, provide for conversion or continuation
thereafter; provided, however, any amounts held in trust in the ISA 401(k) Plan
for the benefit of Executive shall continue to be held in trust for Executive
until payable in accordance with the terms of the plan. 

 4. Executive, for himself and his heirs, personal representatives, successors
    and assigns, does hereby release and forever discharge ISA, its successors,
    assigns, agents, representatives, employees, officers, directors, trustees,
    and shareholders, insurers, reinsurers and any affiliated corporations or
    entities of any type or nature, from any and all causes of action, claims,
    demands, suits, damages, sums of money, attorneys’ fees, and/or judgments
    (hereinafter “damages”) arising at any time before and through the date of
    the execution of this Agreement and Release which might have been asserted
    against ISA, its successors, assigns, agents, representatives, employees,
    officers, directors, trustees, shareholders, insurers, reinsurers and any
    affiliated subsidiaries, corporations or related entities (the “Released
    Parties”) by Executive, or on his behalf, including but not limited to any
    damages which may have been asserted against ISA or the other Released
    Parties by or on behalf of Executive relating to his employment by ISA or
    the separation of his employment, including vacation pay, profit sharing
    plans, stock option plans, retirement plans or any benefit plans of any type
    or nature other than as preserved hereby, and any claims for discrimination
    of any type under any federal, state or local law or regulation, including,
    but not limited to, claims under the Age Discrimination in Employment Act of
    1967, as amended, Title VII of the Civil Rights Act of 1964 and the Civil
    Rights Act of 1991, and the Family and Medical Leave Act, and the Americans
    with Disabilities Act, except for any claims arising under this Agreement
    and Release or other agreements referred to herein which survive execution
    hereof.
    




2

--------------------------------------------------------------------------------







5.


Executive agrees not to file or otherwise institute any claim, demand or lawsuit
seeking damages or other relief and not to otherwise assert any claims, demands
or entitlements that are lawfully released herein.  Executive further hereby
irrevocably and unconditionally waives any and all rights to recover any relief
or damages concerning the claims, demands or entitlements that are lawfully
released herein.  Executive represents and warrants that he has not previously
filed or joined in any such claims, demands or entitlements against ISA or the
other Released Parties and that he will indemnify and hold them harmless from
all liabilities, claims, demands, costs, expenses and/or attorneys’ fees
incurred as a result of any such claims, demands or lawsuits.  

6.


Executive understands and agrees that should any amount of the payments made
to him by ISA under this Agreement and Release be deemed taxable to
him, Executive is solely liable for any taxes of whatever kind due by reason of
this payment of money and Executive agrees all taxes on such amounts are his
responsibility to timely pay.

7.



Executive acknowledges that he and the Company are parties to the Employment
Agreement the terms of which are reiterated and incorporated herein
by reference, and that Executive will continue to be bound by the covenants made
by Executive in Sections 7 through 11 thereof.  If Executive should violate any
of the covenants set forth in Sections 7 through 11 of the
Employment Agreement, Executive agrees that the Company may recover
any severance payments made to Executive pursuant to Paragraph 3(a) above in an
amount equal to (x) $300,000 times (y) the quotient equal to the number of whole
months following the date of the violation remaining in
the twelve-month period following the date of the severance payment divided by
twelve; provided, however, that the Company will give Executive written notice
and 10 days to cease any such violation and if fully cured, the Company will not
seek recovery and recoupment of the severance payment.  Executive agrees to
promptly comply with any Company demand for recovery or recoupment under
this Paragraph, and that the Company may reduce other amounts owed to Executive
by the Company or an affiliate at the time those amounts would otherwise be
paid.

8.

Executive agrees not to disparage or make derogatory comments about ISA, its
successors, assigns, agents, representatives, employees, officers, directors,
trustees, shareholders, insurers, reinsurers and any affiliated corporations or
entities, and/or other officers or employees of ISA at any time after the
Separation Date. 




3

--------------------------------------------------------------------------------







9.


This Agreement and Release does not serve as a waiver of Executive’s right
or obligation to report under any ISA policy or procedure any matters relating
to the Company.  The restrictions on disclosure in this Agreement and Release do
not apply where disclosure is compelled by law. Executive acknowledges that
notwithstanding the foregoing, nothing in this Agreement and Release or any
other agreement that Executive may have with ISA restricts or
prohibits Executive from initiating communications directly with, responding to
any inquiries from, providing testimony before, providing confidential and
proprietary information to, reporting possible violations of law,  rule or
regulation to, or from filing a claim or assisting with an investigation
directly with a self-regulatory authority or a government agency or entity, or
from making other disclosures that are protected under
the whistleblower provisions of state or federal law or regulation,
and Executive does not need to notify ISA that Executive has engaged in such
conduct.  Pursuant to 18 USC § 1833(b), Executive acknowledges and agrees that
an individual may not be held liable under any criminal or civil federal or
state trade secret law for disclosure of a trade secret: (i) made in confidence
to a government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.
Additionally, Executive understands that an individual suing an employer for
retaliation based on the reporting of a suspected violation of law may disclose
a trade secret to his attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.  Nothing in this Agreement and Release is intended to conflict with
18 USC § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 USC § 1833(b).  Notwithstanding the
foregoing, Executive agrees to waive his right to recover monetary damages in
any charge, complaint, or lawsuit filed by him or by anyone else on his behalf. 

10.
Executive agrees he will not voluntarily participate or testify in any
proceeding adverse to ISA, except to the extent required by
law.  Executive agrees he will notify ISA within three (3) business days by
contacting the Chairman of the Board, in response to any order, subpoena,
deposition notice, or any other discovery request issued by or through a
state or federal court or governmental agency or any other authority having the
power to issue such an order, subpoena, deposition notice, or discovery
request.  This Agreement shall not prevent Executive from making truthful
statements should Executive be required by law to do so.




4

--------------------------------------------------------------------------------







11.



The parties agree that any disputes arising out of this Agreement and Release or
otherwise, including whether any provision of this Agreement and Release has
been breached, shall initially be submitted to a neutral mediator, mutually
selected by the parties with the costs of such mediation paid for by ISA, for
confidential resolution.

12.


The parties declare each has carefully read this Agreement and
Release.  Both parties understand they have the right to and should consult with
an attorney before executing this Agreement and Release,
including specifically releasing all claims under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. Section 621 et seq.  With such
understanding or consultation with counsel, both parties agree to the terms of
this Agreement and Release for purposes of making a full and final adjustment
and resolution of the matters contained herein.

13.


It is understood and agreed this Agreement and Release does not and shall not
constitute an admission by either party of any violation of any law or right
of the other party.

14.



This Agreement and Release and the other agreements incorporated herein
by reference constitute the entire understanding and agreement between the
parties as to the subject matter hereof and the terms of this Agreement and
Release may not be waived, modified or supplemented except in writing by all
parties hereto.  Should this Agreement and Release be held invalid
or unenforceable (in whole or in part) with respect to any particular claims or
circumstances, it shall remain fully valid and enforceable as to all other
claims and circumstances.

15.


This Agreement and Release shall be construed in accordance with the laws of the
Commonwealth of Kentucky.

16.
Notwithstanding anything else in this Agreement and Release, the parties agree
that this Agreement and Release does not constitute a waiver by the party of any
rights or claims that may occur and arise after the date
on which Executive executes this Agreement and Release. 17.


All notices, demands, requests, or other communications which may be or are
required to be given or made by any party to the other party pursuant to this
Agreement and Release shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:  

If to the Company:

Attn: Chairman of the Board 

Industrial Services of America, Inc.

P.O. Box 19529

Louisville, Kentucky 40259  

           

5

--------------------------------------------------------------------------------











If to Executive:

At his most recent address shown on ISA payroll records.

Each party may designate by notice in writing a new address to which
any notice, demand, request or communication may thereafter be so given, served
or sent.  Each notice, demand, request, or communication that shall be given or
made in the manner described above shall be deemed sufficiently given or
made for all purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, confirmation of facsimile transmission or
the affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.


18.


The parties have not relied on any representations, promises, or agreements of
any kind made to them in connection with this Agreement, except for those set
forth in this Agreement.

19.


With respect to the release in Paragraph 4 of this Agreement, Executive agrees
and understands that by signing this Agreement, Executive is
specifically releasing all claims under the Age Discrimination in Employment
Act, as amended, 29 U.S.C. Section 621 et seq.

20.


Executive shall have at least forty-five (45) days from receipt of this
Agreement to consider whether to execute it, but Executive may voluntarily
choose to execute this Agreement before the end of the forty-five (45) day
period.  

21.


Executive understands that Executive has seven (7) days
following Executive’s execution of this Agreement to revoke it in writing, and
that this Agreement is not effective or enforceable until after this seven (7)
day period has expired without revocation, making the 8th day after its
execution is the “Effective Date” for all purposes hereunder. 
If Executive wishes to revoke this Agreement after signing it, Executive must
provide written notice of Executive’s decision to revoke the Agreement to the
Company in accordance with Paragraph 17 of this Agreement by no later than 12:01
a.m. on the eighth (8th) calendar day after the date by which Executive has
signed this Agreement (the “Revocation Deadline”). Executive understands and
agrees that this Agreement shall be null and void and have no legal
or binding effect whatsoever if Executive signs but then timely revokes
the Agreement before the Revocation Deadline.


6

--------------------------------------------------------------------------------







22.


Notwithstanding anything to the contrary herein, Executive reserves and does not
release any and all rights to a legal defense and/or for indemnification and
advancement of expenses under, pursuant to and/or by reason of (i) the articles
of incorporation, by-laws and/or policies of Company applicable to current and
former officers and members of the Board of Directors of the Company and (ii)
any and all insurance policies for, from and against any investigations,
administrative proceedings, and or litigation brought or asserted by any state
or federal governmental agency or instrumentality, suits, cause of action,
and/or claims, demands or entitlements, whether known, unknown or unforeseen,
against Executive by reason of executive having served as an officer, director
and employee of Company and/or its respective directly and indirectly owned
subsidiaries and affiliates (including joint ventures, including all committee,
officer and board of directors and other positions as an employee).  

23.


The parties agree that this Agreement and Release may not be modified, altered
or changed except by a written agreement signed by the parties hereto.  If
any provision of this Agreement and Release is held to be invalid, the remaining
provisions shall remain in full force and effect. 

24.
Executive agrees to make himself reasonably available to ISA relating to his
prior services as an officer and employee of ISA including, but not limited to,
assisting the Company and any of its affiliates and acting as a witness in
connection with any pending or threatened litigation or other legal proceeding
with respect to which the Company or such affiliates reasonably
determines his participation to be necessary, and responding to questions and
inquiries with respect to such prior services in connection with any
such proceedings, provided that such cooperation and assistance shall not
materially interfere with Executive’s
then-current professional activities and that the Company pays all reasonable
and necessary expenses Executive incurs to provide such services and, if
the time is after the end of the Contractor Period, pays him a $150 per hour fee
for the time he incurs.  25.


This Agreement and Release shall not be valid unless signed by both parties.
This Agreement and Release may be executed in counterparts, each of which shall
be deemed to be an original and all of which together shall constitute
the Agreement and Release; provided, however, that this Agreement and
Release shall not become effective until completely conforming counterparts have
been signed and delivered by each of the parties hereto.  The parties agree that
this Agreement and Release shall be binding upon and inure to the
benefit of Executive’s assigns, heirs, executors and administrators as well
as ISA, its parent, subsidiaries and affiliates and each of its and their
respective officers, directors, employees, agents, predecessors, successors,
purchasers, assigns, and representatives.  




7

--------------------------------------------------------------------------------







     /s/ Todd L. Phillips                                         
      December 16, 2019              


SIGNATURE OF EXECUTIVE                                          DATE

 

 

     Todd L. Phillips                                         


NAME PRINTED

 

 

Industrial Services of America, Inc.

 

 

     /s/ Vince Tyra                                               December 16,
2019              


VINCE TYRA, CHAIRMAN OF THE BOARD              DATE

             


